UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4874 Colorado Interstate Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 84-0173305 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filerR Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoR COLORADO INTERSTATE GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 14 Item4T. Controls and Procedures 14 PART II— Other Information Item1. Legal Proceedings 15 Item1A. Risk Factors 15 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item3. Defaults Upon Senior Securities 15 Item4. Submission of Matters to a Vote of Security Holders 15 Item5. Other Information 15 Item6. Exhibits 15 Signatures 16 Below is a list of terms that are common to our industry and used throughout this document: /d per day MMcf million cubic feet BBtu billion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, “ours” or “CIG”, we are describing Colorado Interstate Gas Company and/or our subsidiaries. i PART I— FINANCIAL INFORMATION Item1.Financial Statements COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended September30, Nine Months Ended September 30, 2008 2007 2008 2007 Operating revenues $ 71 $ 67 $ 234 $ 226 Operating expenses Operation and maintenance 33 26 95 91 Depreciation and amortization 8 8 24 23 Taxes, other than income taxes 4 5 13 12 45 39 132 126 Operating income 26 28 102 100 Other income, net 2 2 6 4 Interest and debt expense (8 ) (12 ) (28 ) (35 ) Affiliated interest income, net 5 14 21 37 Income before income taxes 25 32 101 106 Income taxes — 12 — 40 Income from continuing operations 25 20 101 66 Discontinued operations, net of income taxes — 12 — 34 Net income $ 25 $ 32 $ 101 $ 100 See accompanying notes. 1 COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) (Unaudited) September 30, December 31 2008 2007 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 2 — Affiliates 126 181 Other — 1 Regulatory assets 17 — Prepaids and other 8 6 Total current assets 153 188 Property, plant and equipment, at cost 1,586 1,413 Less accumulated depreciation and amortization 410 392 Total property, plant and equipment, net 1,176 1,021 Other assets Notes receivable from affiliates 90 503 Other 61 57 151 560 Total assets $ 1,480 $ 1,769 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ 13 $ 14 Affiliates 11 8 Other 18 15 Taxes payable 11 10 Accrued interest 11 5 Regulatory liabilities 17 12 Other 13 15 Total current liabilities 94 79 Long-term debt 475 575 Other liabilities Contractual deposits 103 30 Other 45 42 148 72 Commitments and contingencies (Note 5) Partners’ capital 763 1,043 Total liabilities and partners’ capital $ 1,480 $ 1,769 See accompanying notes. 2 COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Nine Months Ended September30, 2008 2007 Cash flows from operating activities Net income $ 101 $ 100 Less income from discontinued operations, net of income taxes — 34 Income from continuing operations 101 66 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 24 23 Deferred income taxes — 10 Other non-cash income items (5 ) 5 Asset and liability changes (9 ) 8 Cash provided by continuing activities 111 112 Cash provided by discontinued activities — 64 Net cash provided by operating activities 111 176 Cash flows from investing activities Capital expenditures (93 ) (59 ) Net change in notes receivable from affiliates 165 (53 ) Other 1 — Cash provided by (used in) continuing activities 73 (112 ) Cash used in discontinued activities — (64 ) Net cash provided by (used in) investing activities 73 (176 ) Cash flows from financing activities Payments to retire long-term debt (103 ) — Distributions to partners (81 ) — Net cash used in financing activities (184 ) — Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 COLORADO INTERSTATE GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We prepared this Quarterly Report on Form10-Q under the rules and regulations of the UnitedStatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2007 Annual Report on Form10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as of September 30, 2008, and for the quarters and nine months ended September 30,2008 and 2007, are unaudited. We derived the condensed consolidated balance sheet as of
